        Case: 1:20-cv-06916 Document #: 1 Filed: 11/23/20 Page 1 of 9 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 RAMI SULEIMAN,
                                                         CIVIL COMPLAINT
 Plaintiff,

 v.                                                      CASE NO. 1:20-cv-06916

 AMERISAVE MORTGAGE CORPORATION,
                                                         DEMAND FOR JURY TRIAL
 Defendant.


                                          COMPLAINT

        NOW COMES Rami Suleiman (“Plaintiff”), by and through his undersigned attorneys,

complaining as to the conduct of AmeriSave Mortgage Corporation (“Defendant”) as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action against Defendant seeking redress for violations of the

Telephone Consumer Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, Invasion of Privacy

(“IOP”), and Trespass to Chattels (“TTC”).

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for Plaintiff’s state law claims

pursuant to 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant maintains

significant business contacts in the Northern District of Illinois, Plaintiff resides in the Northern

District of Illinois, and a substantial portion of the events or omissions giving rise to the claims

occurred within the Northern District of Illinois.

                                                  1
       Case: 1:20-cv-06916 Document #: 1 Filed: 11/23/20 Page 2 of 9 PageID #:2




                                              PARTIES

   4. Plaintiff is a consumer and natural person over 18-years-of-age who, at all times relevant,

is a “person” as defined by 47 U.S.C. §153(39).

   5. Defendant is a direct mortgage lender with its principle place of business is located at 3525

Piedmont Rd NE, 8 Piedmont Center, Suite 600, Atlanta, Georgia 30305. Defendant regularly

conducts business with consumers in Illinois.

                              FACTS SUPPORTING CAUSE OF ACTION

   6. Around early 2020, Defendant began placing calls to Plaintiff’s cellular phone in an

attempt to offer him “lower mortgage rates.”

   7. Defendant placed these calls to Plaintiff’s cellular phone number, (630) XXX-6520.

   8. At all times relevant, Plaintiff was the sole subscriber, owner, and operator of the cellular

phone ending in -6520. Plaintiff is and has always been financially responsible for the cellular

phone and its services.

   9. Around the middle of 2020, Plaintiff answered a call from Defendant to his cellar

telephone. During this call, Plaintiff requested that the calls cease.

   10. Plaintiff’s request fell on deaf ears as Defendant continued placing calls to Plaintiff’s

cellular telephone using an automated dialing system.

   11. Notwithstanding Plaintiff’s request that Defendant cease placing calls to his cellular phone,

Defendant placed or caused to be placed numerous harassing phone calls to Plaintiff’s cellular

phone between the middle of 2020 and the present day.

   12. In the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable period of “dead

air” while Defendant’s telephone system attempted to connect Plaintiff to a live agent.




                                                   2
       Case: 1:20-cv-06916 Document #: 1 Filed: 11/23/20 Page 3 of 9 PageID #:3




    13. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant

attempting to speak to Plaintiff.

    14. Rather than ceasing to place calls to Plaintiff, Defendant continued to harass and abuse

Plaintiff.

    15. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

using an automated telephone dialing system.

    16. The telephone number Defendant most often used to place calls to Plaintiff’s cellular

telephone is, (630) 589-1561 but upon information and belief, Defendant has placed calls to

Plaintiff’s cellular telephone using other numbers.

                                               DAMAGES

    17. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.

    18. Defendant’s phone harassment campaign have caused Plaintiff actual harm, including but

not limited to, invasion of privacy, nuisance, intrusion upon and occupation of Plaintiff’s cellular

telephone capacity, wasting Plaintiff’s time, the increased risk of personal injury resulting from

the distraction caused by the phone calls, aggravation that accompanies unsolicited telephone calls,

emotional distress, mental anguish, anxiety, loss of concentration, diminished value and utility of

telephone equipment and telephone subscription services, the loss of battery charge, and the per-

kilowatt electricity costs required to recharge his cellular telephone as a result of increased usage

of his telephone services.

    19. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.



                                                 3
       Case: 1:20-cv-06916 Document #: 1 Filed: 11/23/20 Page 4 of 9 PageID #:4




   20. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

           COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   21. Plaintiff restates and realleges paragraphs 1 through 20 as though fully set forth herein.

   22. Defendant placed or caused to be placed frequent non-emergency calls, including but not

limited to the calls referenced above, to Plaintiff’s cellular telephone using an automatic telephone

dialing system (“ATDS”) without his consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

   23. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   24. Upon information and belief, based on the lack of prompt human response during the phone

calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s cellular

telephone.

   25. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

   26. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular phone

from 2020 through the present day using an ATDS without his consent.

   27. Any prior consent, if any, was revoked by Plaintiff’s verbal revocation. As pled above,

Plaintiff verbally revoked consent to be called on his cellular phone to no avail.

   28. As pled above, Plaintiff was severely harmed by Defendant’s calls to his cellular phone.




                                                  4
      Case: 1:20-cv-06916 Document #: 1 Filed: 11/23/20 Page 5 of 9 PageID #:5




   29. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.

   30. Upon information and belief, Defendant knew its automated calls were in violation of the

TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   31. Defendant, through its agents, representatives, employees, officers, members, directors,

heirs, successors, subsidiaries, assigns, principals, trustees, sureties, vendors, subrogees,

representatives and insurers acting within their scope of authority, acted intentionally in violation

of 47 U.S.C. §227(b)(1)(A)(iii).

   32. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and

knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff, RAMI SULEIMAN, respectfully requests that this Honorable Court
enter judgment in his favor as follows:
       a. Declaring that the practices complained of herein are unlawful and violate the
          aforementioned statutes and regulations;

       b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
          pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

       c. Enjoining Defendant from contacting Plaintiff; and

       d. Awarding any other relief as this Honorable Court deems just and appropriate.

                  COUNT II-INVASION OF PRIVACY-INTRUSION UPON SECLUSION

   33. Plaintiff restates and realleges paragraphs 1 through 32 as though fully set forth herein.

   34. Defendant, through its conduct, has repeatedly and intentionally invaded Plaintiff’s

privacy.



                                                 5
       Case: 1:20-cv-06916 Document #: 1 Filed: 11/23/20 Page 6 of 9 PageID #:6




   35. Defendant’s persistent and unwanted autodialed phone calls to Plaintiff’s cellular phone

eliminated his right to be left alone.

   36. Moreover, Defendant’s behavior in continuously contacting Plaintiff by phone at different

times throughout the day was highly intrusive and invasive.

   37. All of the calls made to Plaintiff’s cellular phone were made in violation of the TCPA, and

were unreasonable and highly offensive invasions of Plaintiff’s right to privacy.

   38. The constant unauthorized prying into Plaintiff’s seclusion was highly offensive to Plaintiff

and this intrusion would be objectionable to any reasonable person.

   39. Defendant’s unsolicited phone harassment campaign severely disrupted Plaintiff’s privacy,

disrupted Plaintiff’s sleep, overall focus, and continually frustrated and annoyed Plaintiff into

submission.

   40. These persistent calls eliminated the peace and solitude that Plaintiff would have otherwise

had in Plaintiff’s home and anywhere else Plaintiff went with his cellular phone.

   41. By continuing to call Plaintiff in an attempt to dragoon Plaintiff into a new mortgage,

Plaintiff had no reasonable escape from these incessant calls.

   42. As detailed above, by persistently autodialing Plaintiff’s cellular phone without his prior

express consent, Defendant invaded Plaintiff’s right to privacy, as legally protected by the TCPA,

and caused Plaintiff to suffer concrete and particularized harm.

   43. Defendant’s relentless conduct and tactic of repeatedly auto dialing Plaintiff’s cellular

phone after he requested that these calls cease is highly offensive to a reasonable person.

   44. Defendant intentionally and willfully intruded upon Plaintiff’s solitude and seclusion.




                                                 6
         Case: 1:20-cv-06916 Document #: 1 Filed: 11/23/20 Page 7 of 9 PageID #:7




WHEREFORE, RAMI SULEIMAN, respectfully requests that this Honorable Court enter
judgment in his favor as follows:
   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff actual damages;

   c. Award Plaintiff punitive damages;

   d. Award Plaintiff his reasonable attorney’s fees & costs;

   e. Enjoining Defendant from contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

                                COUNT III-TRESPASS TO CHATTELS

   45. Claimant restates and realleges paragraphs 1 through 44 as though fully set forth herein.

   46. Trespass to Chattels is defined as the intentional interference with the possession, or

physical condition of a chattel in the possession of another, without justification. Prosser, Torts,

64 (2d ed.).

   47. “The harm recognized by the ancient common law claim of trespass to chattels — the

intentional dispossession of chattel, or the use of or interference with a chattel that is in the

possession of another, is a close analog for a TCPA violation.” Mey v. Got Warranty, Inc., 193

F.Supp.3d 641, 647 (N.D. W. Va. 2016).

   48. Courts have applied this tort theory to unwanted telephone calls and text messages. See

Czech v. Wall St. On Demand, 674 F.Supp.2d 1102, 1122 (D.Minn. 2009) and Amos Financial,

L.L.C. v. H&B&T Corp., 48 Misc.3d 1205(A), 2015 WL 3953325, at *8 (N.Y.Sup. Ct. June 29,

2015).

   49. “Even if the consumer does not answer the call or hear the ring tone, the mere invasion of

the consumer's electronic device can be considered a trespass to chattels, just as “plac[ing a] foot


                                                 7
       Case: 1:20-cv-06916 Document #: 1 Filed: 11/23/20 Page 8 of 9 PageID #:8




on another's property" is trespass.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1551 (2016) (Thomas,

J., concurring).

   50. Defendant interfered with Plaintiff’s ability to use his cellular phone while it was in his

possession.

   51. Defendant bombarded Plaintiff with numerous calls, leaving him unable to use or possess

his phone in the manner in which he wanted to.

   52. Defendant knew or should have known that its phone calls were not consented to, as

Plaintiff stated that Defendant must cease contacting him.

   53. Defendant caused damage to Plaintiff’s phone, including, but not limited to, the wear and

tear caused to his cellular telephone, the loss of battery charge, and the loss of battery life.

   54. Plaintiff also suffered damages in the form of stress, anxiety, and emotional distress, from

Defendant’s continuous interference with his possession of his cellular phone.

WHEREFORE, Plaintiff RAMI SULEIMAN respectfully requests that this Honorable Court
enter judgment in his favor as follows:
   a. Enter judgment in his favor and against Defendant;
   b. Award Plaintiff his actual damages in an amount to be determined at trial;
   c. Award Plaintiff punitive damages in an amount to be determined at trial;
   d. Enjoining Defendant from contacting Plaintiff;
   e. Award any other relief this Honorable Court deems equitable and just.


Plaintiff demands trial by jury.




                                                   8
     Case: 1:20-cv-06916 Document #: 1 Filed: 11/23/20 Page 9 of 9 PageID #:9




Dated: November 23, 2020                          Respectfully Submitted,

                                                  /s/ Marwan R. Daher
                                                  /s/ Omar T. Sulaiman
                                                  /s/ Alexander J. Taylor
                                                  Marwan R. Daher, Esq.
                                                  Omar T. Sulaiman, Esq.
                                                  Alexander J. Taylor, Esq.
                                                  Counsel for Plaintiff
                                                  Sulaiman Law Group, Ltd
                                                  2500 S Highland Ave, Suite 200
                                                  Lombard, IL 60148
                                                  Telephone: (630) 575-8181
                                                  mdaher@sulaimanlaw.com
                                                  osulaiman@sulaimanlaw.com
                                                  ataylor@sulaimanlaw.com




                                        9
